SCHOONMAKER, District Judge.
Creditors having filed specification of objections to bankrupt’s discharge, the matter was referred to a Referee in Bankruptcy as Special Master to take testimony and to report his findings on the specification of obj ections. The Special Master filed his report, finding that the bankrupt did knowingly and fraudulently make a false oath in the bankruptcy proceeding, when, during the course of his examination before Hon. F. G. Moorhead, Referee in Bankruptcy, he falsely testified that he did not give $50 to F. Prus, a bidder at the trustee’s sale, of bankrupt’s personal property, to pay for Prus’s bid.
We have reviewed the testimony, and find the evidence sufficiently clear and convincing to sustain the Master’s finding *249and we will therefore not disturb that finding. See Wald v. Longacre, 3 Cir., 34 F.2d 25.
Therefore, accepting as true this finding of the referee, the only thing left for us to consider is whether or not this false testimony was material. We find that it was. Certainly, inquiry could properly be made of bankrupt as to how the money came into his hands with which to bid in property at the trustee’s sale. This inquiry he stopped by his false testimony. The bid may have been paid with money the bankrupt had in his possession at the time of his adjudication, which should have been reported in his schedules and turned over to the trustee.
The exceptions to the Master’s report will be overruled and his report will be confirmed and the bankrupt denied a discharge.
Order may be submitted accordingly.